                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    S.L. ANDERSON & SONS, INC., et al.,                   CASE NO. C18-0742-JCC
10                            Plaintiffs,                   MINUTE ORDER
11            v.

12    PACCAR, INC., et al.,

13                            Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to stay the class
18   certification motion deadline (Dkt. No. 53). Having thoroughly considered the motion and
19   finding good cause pursuant to Local Civil Rule 23(i)(3), the Court GRANTS the motion and
20   hereby STAYS the deadline for Plaintiffs to file a motion for class certification pending the
21   outcome of Defendants’ motion to dismiss (Dkt. No. 46). The briefing and discovery schedule
22   for the motion for class certification shall be set at a future status conference.
23          DATED this 2nd day of November 2018.
24                                                            William M. McCool
                                                              Clerk of Court
25

26                                                            s/Tomas Hernandez
                                                              Deputy Clerk

     MINUTE ORDER
     C18-0742-JCC
     PAGE - 1
